213 F.2d 152
54-2 USTC  P 9435
Warren WEBSTER, Jr.,v.Clara V. GIDEON and Frank Maloney, Executors of the Estateof Harry L. Maloney, Deceased, Appellants.Marguerite W. LUCAS,v.Clara V. GIDEON and Frank Maloney, Executors of the Estateof Harry L. Maloney, Deceased, Appellants.Pauline W. BROWNv.Clara V. GIDEON and Frank Maloney, Executors of the Estateof Harry L. Maloney, Deceased, Appellants.
Nos. 11263-11265.
United States Court of AppealsThird Circuit.
Argued May 19, 1954.Decided June 1, 1954.

Appeals from judgments of the United States District Court for the District of New Jersey; Thomas M. Madden, District Judge.
Meyer Rothwacks, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, H. P. Locke, Sp. Assts. to Atty. Gen., William F. Tompkins, U.S. Atty., Newark, N.J., on the brief), for appellants.
Andrew B. Young, Philadelphia, Pa.  (David P. Brown, Jr., Philadelphia, Pa., Stradley, Ronon, Stevens & Young, Philadelphia, Pa., Archer, Greiner, Hunter & Read, Camden, N.J., Walter N. Read, Camden, N.J., on the brief), for appellees.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This judgment will be affirmed upon Judge Madden's able and comprehensive opinion in the district court 114 F.Supp. 726, which is based upon our decision in Commissioner of Internal Revenue v. Breyer, 3 Cir., 1945, 151 F.2d 267.